Case 1:12-cv-01466-ALC Document 36-7 Filed 08/26/19 Page 1 of 5

 

 

 
Case 1:12-cv-01466-ALC Document 36-7 Filed 08/26/19 Page 2 of 5

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

FIRST KEYSTONE CONSULTANTS, INC., Index No.: 27095/05
ROBERT H. SOLOMON and JANE SOLOMON,

Plaintiffs,
AFFIDAVIT OF
- against - IRA GRUNTHER

DDR CONSTRUCTION SERVICES, SPECO
ELECTRIC, INC., CLIFFORD R.WEINER and
DEBBIE ANN WEINER,

Defendants/Third-Party Plaintiffs,

- against -

SCHLESINGER ELECTRICAL CONTRACTORS,
INC., JACOB LEVITA, SCHLESINGER-SIEMENS
BLECTRICAL, LLC, and SFD ASSOCIATES,

Third-Party Defendants.

 

STATE OF NEW YORK)
)SS.
COUNTY OF QUEENS )
IRA GRUNTHER, having been duly swom, says:

1. ] am the Senior Vice President of Five Star Electric Corporation (“Five

Star Electric”), located in Ozone Park, New York.

2. I have direct personal knowledge of the matters discussed in this affidavit.

 

ooo 32 Atall-times during the period January T, 2006 through January 1, 2008, °° ~~

Bronislay Ostrovksy was employed on a full-time basis by Five Star Electric as an

electrician. In fact, Mr. Ostrovksy remains employed by Five Star Electric.

 
Case 1:12-cv-01466-ALC Document 36-7 Filed 08/26/19 Page 3 of 5

4. Atiached hereto as Exhibits “1” and “2,” respectively, are Mr,

Osirovsky’s W-2s for the period in question.

 

Tee tet

Ira Grunther
Sworn to before me this

"day of August, 2009

rane

NIFER J. GALLO
jes blic Noor ble c, Sinte of New York

QO bate Queens Ca
Commission Exsines Sent B04

297959.01/08/04/09

 
Case 1:12-cv-01466-ALC Document 36-7 Filed 08/26/19 Page 4 of 5

 

 

 

. ¢ Employes's covin) security number
Void [7]

 

 

 

 

OMB No, 15-45-(kidg

 

b Empluyer identificalion aumber

Li-2eg47452

1 Wages. tine olfur compensnlian

2 Pedeeal inca tox withheld

 

 

 

7 Socinl seeunty tips

L177049.,46 d0274.09
6 Employers none, addruse, nid ZIP code 3 Soviat newurity wages 4 Suelal seus tus withheld
97500.00 6045.00
FIVE STAR ELECTRIC CoRR 5 Mudivare wages and tips ; 6 Mucligare tas withheld
Lo1-32 10187 STREET 192549.46 2791.96
OZ0NE PARK N¥ 21416

BR Albsenied tins

 

f Contra! number

UD Advance FIC piyment

11 Dependent core lenefils

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1q55
e Employee's frst aome und initial Lasl name Salli LL Nonyputified plans V2a See instructions far bes (2
BRONTSBRA OSTROVSHRY B | 15500.00
‘ 11 Stotstery clsemerd Tseepany Tah
mia Hn Sich
36 ADMIRALTY LOOP ome _
STATEN ISLAND NY 1og09 Td Other | 130
1
|
Fad
|
FEmptoyce'y stdneas und 207 code |
18 Sta Einplcyera stnie ID number 18 Stuy wores,tog, ste. 17 Stale income tax 16 Lec! wanes tips.elc. 15 bors} Inteatnit: tiz 2E inealtiy naire
HY lg67-51635 5 L77049.465 1O534.9598 177049 .45 §914.43 Nw¥.C.
|
Wage & Tax

Farm \W-2 Statement

Cupy D—Far Employer.

9 0 Q 7 Depurtment ol lhe Treaaury-iniersul Reverse Service

| Fur Privacy Act and Vopernork Reduetlon

 

Aet Notlee, aoe bach of Cupy D.

 
6/19 Page 5of5
t 36-7 Filed 08/2

; -01466-ALC Documen

Case 1:12-cv-014

 

1 Control number
566

b Employer identification number

i1-224745 1

& Employer's fame, udp

     
 

  

Ren ond Z7P code

FIVE Stan ELECTRIC CORB
Lo1-32 lols STREET
OZONE Parr NY didig

d Employee's sagial seeurity sumber
# Employee's First Hntie and inilinf

a6 ADNTRarmy Loor

STATEN ISLAND yy lodo0g

lEmployeety pidreas net 2p tode
18 Glee Employora sinip (0 numer

 

15 State Wapeslipy aie

OAT No, | 443-oqug

Woes, line. otter Sompencnlion

      
      

  

2 Federal income Gis Willdiedd
155567.988 LE768.00
3 Scelnl security Wayes t Sociul security ing Wished
24200.00 5840.49

3 Mewtivone Wayes und tng O Medicuee tay withhele
7056788 2473.99

HL Alloentad Jina

HE Benenden care hensiits
V30 Seu instructions lar lax 12
BRONIS La

      

  

ph 15000.g 0
1] Slaictary Retermen fay
Abpinyae
Fle
|
Pe)

17 Sina Inctonp tay fQ Locate Wages,Upo, ele, 13 Leral iheome te 20 Locally Adme
PEL IGI§1635 5 wARSSE7.88 | 73257 ~-A.55567,. 88
Lot

ORB mth 28 19 | yn

 

 

Wage & Tax
Farm W-2

 

Statement
Cony 1 - For Stuie,

CIty. ur Laent Tux Denartinens

2 | 0 Q 5 Berm of te Ter

Internal Revere Service

 

 
